Citation Nr: 0531763	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from October 1976 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  During the pendency of this appeal, the case was 
transferred to the RO in Togus, Maine, and then to the RO in 
Boston, Massachusetts.  

The Board issued a decision in July 2004 denying the claim.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order in June 2005 vacating the 
Board's decision and remanding the case to the Board for 
compliance with directives specified.  And to comply with the 
Court's Order, the Board, in turn, is remanding this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

REMAND

The Joint Motion noted the Board had previously remanded this 
case to the RO in April 2003 to obtain separate orthopedic 
and neurological examinations, with specific, detailed 
findings and with answers to several questions posed by 
the Board.  The Joint Motion also noted that, 

In July 2003, following remand by the 
Board, Appellant was given a "spine 
exam."  [Citation omitted.]  The same 
physician performed both the orthopedic 
and neurological assessments in a single 
examination, and his medical opinion was 
written as a single opinion...  Although 
the examiner addressed some of the 
questions posed by the Board in his 
opinion, he did not provide specific 
responses to the majority of the Board's 
questions.

The Joint Motion further stated that, although the examiner 
subsequently submitted two addenda to his original report, 
the overall examination still did not adequately address all 
of the findings and questions posed by the Board and did not 
cure the fact that only one examination was obtained.  The 
Joint Motion concluded that a remand was warranted, citing 
Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to insure compliance).  Accordingly, 
the Court vacated the Board's decision and remanded the case 
for compliance with these directives and readjudication.  

Therefore, this case is again REMANDED to the RO (via the 
AMC) for the following additional actions:  
 
1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated him for a low 
back disorder since August 2003.  
With any needed signed releases, request 
copies of the records of all treatment 
identified by him.  All records received 
should be associated with the other 
evidence in the claims file.  

2.  Upon receipt of all requested 
records, schedule the veteran for 
separate VA orthopedic and neurological 
examinations by two different physicians 
to obtain separate medical opinions 
concerning the severity of his service-
connected low back disability.  His 
claims file must be made available to and 
be reviewed by the examiners in 
conjunction with their evaluations.  
These examinations must include a review 
of his history and current complaints, as 
well as a comprehensive clinical 
evaluation and any and all diagnostic 
studies, including magnetic resonance 
imaging, electromyogram, and/or nerve 
conduction study, deemed warranted by the 
examiners.  All applicable diagnoses must 
be fully set forth.  If either examiner 
is unable to render any finding or 
opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

The orthopedic examiner should provide 
specific, detailed findings as to each of 
the following:  

(a)  Describe the current state of 
the veteran's lower spine, including 
the presence or absence of ankylosis 
and, if present, the degree thereof 
and whether it is at a favorable or 
unfavorable angle.  

(b)  Undertake range of motion 
studies of the lumbar spine, noting 
the exact measurements for forward 
flexion, extension, lateral flexion, 
and rotation (also specifying normal 
range of motion) and whether any 
limitation of motion shown is 
severe, moderate, or slight in 
degree.  

(c)  Ascertain whether the lower 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any pain, weakened 
movement, excess fatigability or 
incoordination.  

(d)  Describe the presence or 
absence of objective signs of pain 
of the lower spine and indicate 
whether such pain, if any, could 
significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly 
over a period of time.  This 
determination should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(e)  Provide an opinion as to 
whether it is at least as likely as 
not that the veteran's service-
connected low back disorder results 
in marked interference with 
employment.  

The neurological examiner should respond 
specifically and in detail to each of the 
following:

(a)  Describe any and all 
neurological manifestations 
specifically attributable to the 
service-connected low back 
disability.  

(b)  Note whether intervertebral 
disc syndrome is present and, if so, 
state whether it is at least 
as likely as not related to the 
service-connected lumbosacral 
strain.  Indicate the frequency of 
any recurring attacks of 
intervertebral disc syndrome and 
state the degree of relief that is 
achieved during and between such 
attacks.  Also, note the presence or 
absence of persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc.  

(c)  Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.

3.  Ensure the examiners provide adequate 
responses to all of the above items, 
taking any necessary remedial action.  
38 C.F.R. § 4.2.

4.  Then readjudicate the claim for a 
higher rating for the low back disorder 
in light of the additional evidence 
obtained, considering both the old and 
revised rating criteria.  If benefits are 
not granted to the veteran's 
satisfaction, send him and his attorney a 
supplemental statement of the case and 
give them time to respond.  If it is 
determined that service connection is 
warranted for degenerative disc disease 
of the lumbar spine (that is, in addition 
to the lumbosacral strain), then the 
supplemental statement of the case should 
include the revised rating criteria of 38 
C.F.R. § 4.71a, as it pertains to Code 
5293 (effective as of September 23, 
2002).  Code 5293 is now Code 5243.  The 
supplemental statement of the case should 
also include a recitation of all 
potentially applicable laws and 
regulations, to include the recent 
regulatory amendments pertinent to the 
evaluation of diseases and injuries of 
the spine, including intervertebral disc 
syndrome, a recitation of the evidence 
considered in readjudicating the claim, 
and the reasons and bases for the 
determination as to the propriety of the 
assigned rating.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).

 
 
 
 

